DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 05/27/2021, with respect to the rejections of claims 1-4 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #89, R1-1708505, Hangzhou, China, 15th-19th May 2017, Agenda Item: 7.1.3.1.4, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On DCI Contents and the Configurability of DCI fields in NR, in view of (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd-7th April 2017, R1-1705401, Agenda Item: 8.1.3.3.2, Source: Samsung, Title: Overview of CBG-based retransmission in NR) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 03/03/2021 has been withdrawn.  
The interpretation of claims 1 and 2 under 35 U.S.C. 112(f) withdrawn in light of appropriate amendments.

Allowable Subject Matter
4.	Claims 1-4 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the amendments of the limitations in claims 1, 2, 3, and 4 which are not found in cited references.  Further, the prior arts on record do not suggest following:
receive a first configuration including at least the maximum number of CBG; code block groups, included in a first transport block in the first PDSCH or in a second transport block in the second PDSCH,”
“the first HARQ-ACK includes HARQ-ACK for each CBG included in the first transport block, and in a case where the second PDCCH is detected in a common search space, the second DCI format does not include information which code block groups are transmitted,”
“the second transport block in the second PDSCH is a retransmission of the first transport block in the first PDSCH, the second HARQ-ACK includes HARQ-ACK for each CBG included in the second transport block,”
“in a case where the second transport block in the second PDSCH is not a retransmission of the first transport block in the first PDSCH, the second HARQ-ACK includes HARQ-ACK for the second transport block.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Peter G Solinsky/Primary Examiner, Art Unit 2463